Citation Nr: 1742873	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-22 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Validity of the debt created based on Veterans Pension award adjustment from August 2014.

(The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for VA providing the Veteran with incorrect medication that resulted in recurrent burning/itchy skin, muscle pain, shortness of breath, dizziness, vertigo, an eye disorder and aggravation of type II diabetes mellitus; entitlement to service connection for a left jaw disorder; and entitlement to a compensable disability rating for service-connected residuals of fractured right leg. will be the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Everett McCowen, Attorney

WITNESSES AT HEARING ON APPEAL

Veteran and J.D.


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a Veterans Pension award adjustment dated in June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2017.  A copy of the transcript is of record and has been reviewed accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (6).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board notes that the Veteran's appeal stems from a 2014 action in which the Veteran's pension benefits were terminated, effective February 1, 2005, to present.  The Veteran had a combined 40 percent rating for service-connected disabilities at that time, but his pension award was higher than his service connection benefits.  The indebtedness was created for the difference between the Veteran's pension rate and his 40 percent rating for these service-connected disabilities during that time period.  Such difference resulted in a finding of overpayment of $94,265.00.  Since that time, VA has begun to recoup that overpayment from the Veteran's monthly Social Security Administration retirement compensation benefits.  As a result, the Veteran has alleged a financial hardship and requested a waiver.

However, before the Board may consider whether such a waiver may be granted, it must first be determined whether the debt in question was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.

In this regard, it is noted that the RO terminated the Veteran's pension because he failed to submit requested paperwork, namely documentation showing his role in a company ([redacted]) for which he was listed as a 10 percent owner.  

At the August 2017 Board hearing, the Veteran and his son (J.D.) testified that J.D. is the actual owner of [redacted], which is a residential construction company.  J.D. only named the Veteran as a 10 percent owner for insurance purposes, because he takes care of the Veteran and would often have the Veteran out on job sites on the way to doctor's appointments and other errands.  J.D. stated that if state inspectors saw the Veteran on work sites or any accidents occurred therefrom, [redacted] would be fined.  In order to get around this, the Veteran was named as a 10 percent owner to be able to qualify for insurance and worker's compensation protections.  J.D. further testified that the Veteran has never received any form of compensation as a result of this arrangement, and that it is only a legal fiction that the Veteran is a member of the company, as he has no decisionmaking authority or obligations whatsoever.

The Veteran and J.D. additionally testified that they did not receive any requests from VA regarding providing official documentation of the company or the fact that the Veteran receives no compensation and otherwise has no financial interest.  The claims file does reflect that a letter requesting such was submitted to the Veteran, but it was comingled with another request for VA Form 21-0516 Eligibility Verification Report (EVR), which the Veteran actually did provide.  The Board finds that it is reasonable to presume that the Veteran may have confused complying with the EVRs as the extent of the request due to the sizeable request for records dating from 2005 to 2014.

In any event, the Board finds that the duty to assist requires that another attempt be made to procure documentation from the Veteran, J.D., and/or [redacted] which reveals the extent to any financial or fiduciary relationship that the Veteran may have had with said company during the time period in question.  As the Veteran and J.D. have indicated that they would be willing to comply with such request at the August 2017 Board hearing, the Board finds that they should be provided with an opportunity to do so, particularly in light of the fact that such documentation may satisfy VA's pension income requirements and, possibly render a finding that a waiver is not even necessary in the first place due to the invalidity of the 2014 pension termination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran, J.D., and/or [redacted] should be contacted in order to obtain any and all documentation of the extent of the Veteran's involvement in this company from February 2005 to present.  The RO should document all attempts and procurements and associate such with the claims file.  Any negative determinations should further be documented in a memorandum for record with complete explanation and should also be associated with the claims file with copies sent to the Veteran and his representative.

2. After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

